Case 2:19-cv-00382-JHR Document 143 Filed 08/22/21 Page 1 of 2                        PageID #: 1351




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


 FEDEQ DV004, LLC, and FEDEQ DV005,
 LLC, Florida limited liability companies

          Plaintiffs,

 v.                                                       Case No.: 2:19-CV-00382-JHR

 CITY OF PORTLAND, a Maine body
 politic and corporate,

 and

 JON. P. JENNINGS, an individual,

          Defendants.

      Plaintiffs’ Unopposed Motion to Continue Conference Scheduled for August 25, 2021

         NOW COME Plaintiffs, FEDEQ DV004, LLC and FEDEQ DV005, LLC (“Federated”),

by and through counsel, and moves for a continuance of the telephonic conference scheduled for

August 25, 2021, as follows:

         1.      Plaintiffs’ attorney, Gene Libby, suffered a serious leg injury at the end of July.

He is still recuperating from the injury and is not in the office. Although Attorney Libby would

otherwise be able to participate in the conference scheduled for August 25, 2021, he has follow

up medical appointments scheduled throughout the day. Plaintiffs therefore request that the

conference be rescheduled to a date on which Attorney Libby can participate.

         2.      If it is convenient for the Court, all counsel are available for a rescheduled

conference on Friday, August 27, 2021, at any time before 3:00 p.m.

         3.      Defendants consent to the relief requested in this motion.




                                                   1
Case 2:19-cv-00382-JHR Document 143 Filed 08/22/21 Page 2 of 2                    PageID #: 1352




       WHEREFORE, Federated requests that its motion be granted.


Date: August 22, 2021                                /s/ Tyler J. Smith
                                                     Gene R. Libby, Esq. (Bar No. 427)
                                                     Tyler J. Smith, Esq. (Bar No. 4526)
                                                     Keith P. Richard, Esq. (Bar No. 5556)
                                                     Libby O'Brien Kingsley & Champion, LLC
                                                     62 Portland Road, Suite 17
                                                     Kennebunk, ME 04043
                                                     207-985-1815
                                                     glibby@lokllc.com
                                                     tsmith@lokllc.com
                                                     krichard@lokllc.com


                                CERTIFICATE OF SERVICE

        I, Gene R. Libby, hereby certify that on the date set forth below, I filed the foregoing
document with the Clerk of the United States District Court using the CM/ECF system, which
will automatically send notification electronically to the registered participants.


Date: August 22, 2021                                /s/ Tyler J. Smith
                                                     Tyler J. Smith, Esq. (Bar No. 4526)




                                                 2
